
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.26



SECOND AMENDMENT

TO THE

COUNTRYWIDE CREDIT INDUSTRIES, INC.

STOCK OPTION FINANCING PLAN AS AMENDED AND RESTATED


        Countrywide Credit Industries, Inc. (the "Company") established the
Countrywide Credit Industries Stock Option Financing Plan (the "Plan") to retain
and encourage the performance of key employees and directors. Paragraph (a) of
Section 5 provides for a maximum principal amount that may be borrowed by
directors and employees. Paragraph (e) of Section 7 provides for the
administration of the Plan in accordance with applicable law including "Margin
Regulations" as defined in the Plan. The Company desires to amend
paragraphs 5(a) and 7(e) to ensure equality of treatment for all employees.

        The Compensation Committee of the Board of Directors at its meeting held
on May 4, 1995 recommended that this Second Amendment be brought before the
stockholders. This Second Amendment was approved by the stockholders at the
Company's annual meeting on July 12, 1995.

        1.     Paragraph (a) of Section 5 is amended in its entirety to read as
follows:

        "(a) Maximum Principal Amount. The maximum principal amount of any loan
to a Recipient who is an employee of the Company at the time of such loan is
100% of the exercise price of the options to purchase Common Stock exercised
with the proceeds of such loan. The maximum principal amount of any loan to a
Recipient who is a director who is not also an employee of the Company at the
time of such loan is 50% of the market price at the time the loan is made of the
Common Stock purchased with the proceeds of such loan. Notwithstanding the
foregoing, the maximum principal amount may be adjusted to such greater or
lesser percentage as may be permitted under applicable law at the time the loan
is made."

        2.     Paragraph (e) of Section 7 is amended in its entirety to read as
follows:

        "(e) Compliance with Law. The Financing Plan shall be administered in
accordance with applicable law, including the applicable regulations of the
Federal Reserve Board relating to margin securities (the "Margin Regulations").
The Company shall make all filings required by the Margin Regulations or
otherwise in connection with the Financing Plan."

        IN WITNESS WHEREOF, the Company has caused this Second Amendment to be
executed by its duly authorized officer as of this 26th day of July, 1995

    Countrywide Credit Industries, Inc.
 
 
By:
/s/ Sandor E. Samuels

--------------------------------------------------------------------------------

Sandor E. Samuels
Managing Director

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.26



SECOND AMENDMENT TO THE COUNTRYWIDE CREDIT INDUSTRIES, INC. STOCK OPTION
FINANCING PLAN AS AMENDED AND RESTATED
